EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Hetz on 22 February 2022.
The application has been amended as follows: 

Paragraph 0049 of the specification is amended as follows:
[0049] Figure 2B is a block diagram illustrating components of non-volatile memory die 104 in more detail. Non-volatile memory die 104 includes peripheral circuitry 141 and non-volatile memory array 142. Non-volatile memory array 142 includes the non- volatile memory cells used to store data. The non-volatile memory cells may be any suitable non-volatile memory cells, including ReRAM, MRAM, PCM, NAND flash memory cells and/or NOR flash memory cells in a two dimensional and/or three dimensional configuration. Non-volatile memory die 104 further includes a data cache 156 that caches data and address decoders 148, 150. Peripheral circuitry 141 includes a state machine 152 that provides status information to the controller 102.

Paragraph 0064 of the specification is amended as follows:
[0064]   Figure 7 is a flow chart 700 of a method of an embodiment for using pools of storage systems. As shown in Figure 7, the host 300 chooses a pool for storage based on a desired response time (act [[610]]710). The storage system 100 honors the desired response time by dynamically changing metadata flush distance (e.g., based on 720). Next, it is determined if the storage system's response time needs to be changed (act [[630]]730). If it does, the method of Figure [[5]]6 is used (act [[640]]740).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the combination of “in response to receiving the expected response time from the host, cache a logical-to-physical address table entry of a wordline; and store the cached logical-to-physical address table entry of the wordline as metadata in a next wordline along with host data” in conjunction with the other claim limitations, nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


Claim 14 is interpreted under 35 U.S.C. 112(f).  The corresponding structure for the three “means for” limitations is a controller based on the description in paragraph 0019.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salessi (US 2015/0149706) teaches storing cached LtoP table entries.  Thangaraj (US 2016/0117252) teaches based on an un-map command response time updating a mapping table.  Virajmangala (US 2016/0283401) teaches saving the LBA table.  Zhang (US 2017/0242584) teaches journaling based on a rebuild time.  Sreedhar M. (US 2017/0329674) teaches limiting the time to rebuild.  Hahn (US 2019/0138220) teaches a memory with an expected response time.  Peltz (US 2020/0226038) teaches controlling a memory rebuild time.  The other art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn (US 10,712,949) teaches an expected time to execute a set of commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        22 February 2022